Exhibit 10-hhh AT&T EXCESS BENEFIT AND COMPENSATION PLAN AT&T Corp. and Such of its Subsidiary Companies which are Participating Companies Effective January 1, 1997, Including Amendments Adopted Through December 31, Article I. Background and Purpose AT&T EXCESS BENEFIT AND COMPENSATION PLAN Article 1. Background and Purpose The AT&T Excess Benefit Plan was established to provide eligible management and occupational employees of AT&T Corp. (formerly American Telephone and Telegraph Company) and Participating Companies with certain benefits that would have been payable under the AT&T Management Pension Plan or the AT&T Pension Plan, respectively, but for the limitations placed on benefits payable under the AT&T Management Pension Plan or the AT&T Pension Plan by Section 415 of the Code. Effective January 1, 1989, AT&T established an additional plan to provide eligible management employees with certain benefits that would have been payable under the AT&T Management Pension Plan but for the limitations placed on eligible compensation by Code Section401(a)(17).
